Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to the application filed on 1/9/2019.
Claims 1-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected because claim 2 recites the limitation "the filled template file" in “generating an image- building script based on the filled template file;”.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-5 are dependent claims of claim 2 and inherit the limitations and deficiency of claim 2 and are rejected for similar reason.


Claims 8-11 are rejected because claim 8 recites the limitation "the filled template file" in “generating an image- building script based on the filled template file;”.  There is insufficient antecedent basis for this limitation in the claim. Claims 9-11 are dependent claims of claim 8 and inherit the limitations and deficiency of claim 8 and are rejected for similar reason.
Claim 13 recites the limitation of “the at least one variable” “acquiring a template file to which an application type of a target application corresponds, and acquiring to-be-input parameters to which the at least one variable corresponds”

Claims 14-18 are rejected because claim 14 recites the limitation "the filled template file" in “generating an image- building script based on the filled template file;”.  There is insufficient antecedent basis for this limitation in the claim. Claims 15-18 are dependent claims of claim 14 and inherit the limitations and deficiency of claim 8 and are rejected for similar reason.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gass et al. (“Gass”, 2011/0296391)

Per claim 1, Gass
acquiring a template file to which an application type of a target application corresponds, wherein the template file includes platform environment configuration information and at least one variable;([0004], see creating a substitution template from a conditional pattern template from a source installation to a target installation corresponding to a target application. Variable tokens in a pattern template corresponding to at least one variable. [0005], see ERP application corresponds to application type. [0198], see Pattern template…configuration data stored in a file.)


 acquiring to-be-input parameters to which the at least one variable corresponds and to which the target application matches; ([0198], see create pattern template via GUI…define parameters and configuration data. The to-be-input parameters can be entered by developer, administrator and therefore prior to being entered, it is to-be-input parameters)

and based on the platform environment configuration information, the at least one variable, and the to-be-input parameters to which the at least one variable corresponds and to which the target application matches, executing an image-building command to obtain an image for running the target application.  ([0004], see creating a substitution template from a conditional pattern template from a source installation to a target installation corresponding to a target application. [0198]-[0200], see command line interface used to configure application for the target application [0200], see convert, transform, replace function modules or objects, which is considered the result of image-building related to the transformation )

Per claim 6, 
Gass discloses
determining a name of the image for running the target application based on the to-be- input parameters to which the target application matches.  ([0007], identifying name or identifier of the code object, where object code corresponds to image, see Fig. 4 see Existing function module name is replaced by Replacement function module name)
Per claim 12, see rejection of claim 6.
Claims 7 and 13 recite similar scope of limitation as claim 1 and are rejected for similar reason above.



Allowable Subject Matter
Claims 2-5, 8-11, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all deficiencies identified in this office action. 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199